Citation Nr: 1229678	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  04-19 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for stomach disability, to include as secondary to service connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to include as secondary to service connected PTSD.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Esq.


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to January 1971.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO).

In a January 2009 decision, the Board denied the Veteran's hypertension claim and declined to reopen his stomach disability claim.  The Veteran appealed the decision to the U.S. Court of Appeals For Veterans Claims (Court).  In a November 2010 Memorandum Opinion, the Court vacated the January 2009 Board decision with regard to the two issues above and affirmed the remaining issues adjudicated in that decision.  These two vacated issues were remanded the case to the Board for further appellate review.

In August 2011, the Board reopened and remanded this case for further development.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  The competent and credible evidence shows that the Veteran's stomach disability, diagnosed as peptic ulcer disease (PUD) and gastroesophageal reflux disease (GERD), is related to his military service.

2.  The competent and credible evidence relates the Veteran's hypertension to his service connected PTSD.


CONCLUSIONS OF LAW

1.  A stomach disability, diagnosed as peptic ulcer disease (PUD) and gastroesophageal reflux disease (GERD), was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2011).

2.  The Veteran's hypertension is due to his service-connected PTSD.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this decision, the Board awards service connection for a stomach disability, diagnosed as PUD and GERD, and hypertension, which represents a complete grant of the benefits sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.

Stomach Disability

Direct service connection requires competent and credible evidence of a current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In order to qualify as a current disability for the purposes of establishing service connection, the Veteran must have the claimed disability at the time a claim for VA disability compensation is filed or at some time during the pendency of that claim.  See McLain v. Nicholson, 21 Vet. App. 319 (2007).  The January 2012 VA examiner diagnosed the Veteran's stomach ailments as PUD and constipation secondary to opiate use.  Additionally, VA outpatient treatment records show a diagnosis of gastroesophageal reflux disease (GERD).  Thus, the current disability requirement is satisfied with regard to these diagnoses.

Direct service connection also requires competent and credible evidence of an in-service occurrence or aggravation of a disease or injury.  Davidson, 581 F.3d 1313.  In this case, the Veteran's service treatment records show complaints of stomach cramps in July 1968.  Therefore, the in-service disease requirement is also satisfied.

The third and final requirement for direct service connection is medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Davidson, 581 F.3d 1313.  In this regard the May 2012 opinion found that the Veteran's stomach complaints listed in service were more likely than not related to his current stomach symptoms.  Thus, the medical nexus requirement is also satisfied.

Based on the foregoing, all criteria for direct service connection have been met and the benefit sought on appeal is accordingly allowed.  As such, discussion of entitlement under the alternate theory of secondary service connection is unnecessary.  In reaching this conclusion, the benefit of the doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hypertension

The record shows an onset of hypertension on or about March 1998.  As the Veteran's hypertension was not manifested or aggravated to a degree of 10 percent or more within one year of his separation from service, it is not is presumed to have been incurred in service.  38 U.S.C.A. §§ 1101 , 1112, 1113; 38 C.F.R. § 3.309; 38 C.F.R. § 3.307.  Likewise, the Veteran's service treatment records do not contain a diagnosis of, or reflect treatment or manifestations, which are relatable to hypertension or reference to any in-service injury to which his current hypertension can be related.  Thus, direct service connection is not warranted.

Alternately, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The Veteran has claimed service connection for his hypertension as secondary to posttraumatic stress disorder (PTSD).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

As noted above, the Veteran has a current diagnosis of hypertension.  Additionally, he is currently service-connected for PTSD.  Thus, the first two requirements under Wallin have been satisfied.  The remaining question is whether the record contains medical nexus evidence establishing a connection between the service-connected PTSD and the current hypertension.  To this end, the Veteran submitted medical literature suggesting a link between psychiatric disabilities like PTSD and physical ailments.  The February 2008 VA examiner opined that it was less likely than not that the Veteran's hypertension was secondary to his PTSD, noting that the Veteran's hypertension was likely essential hypertension and PTSD was not a recognized cause of hypertension.   The January 2012 VA examiner opined that the Veteran's hypertension was less likely than not caused by or aggravated by his service connected PTSD.  This opinion however, was inadequate because, while the examiner specifically found that such a link was not likely, his rationale for this begins by seemingly contradicting that opinion in saying, "people who suffer from PTSD are more likely to develop hypertension because they make poor choices regarding their health when it comes to diet and exercise."  In a May 2012 opinion, Dr. J.Y.E. found that it was at least 50 percent or more probable that the Veteran's PTSD caused or aggravated his hypertension.  This opinion was based, in part on the medical literature concerning the link between anxiety disorders and hypertension.  Based on the above, the Board finds that the evidence of record is at least in equipoise as to whether the Veteran's PTSD resulted in the currently claimed hypertension.

As such, all criteria for secondary service connection have been met.  The benefit sought on appeal is accordingly allowed.  In reaching this conclusion, the evidence is at least in equipoise, and the benefit of the doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for peptic ulcer disease (PUD) and gastroesophageal reflux disease (GERD), claimed as stomach disability, is granted.

Service connection for hypertension is granted.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


